DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/05/2022 has been entered.

Claim Status
	Claims 39-43, 45-46, and 48-53 are pending. Claims 52-53 are newly added.  Claims 39-40 were amended in the Reply filed 7/05/2022.   Claims 48-53 are withdrawn. Claims 39-43 and 45-46 are presently considered. 

Election/Restrictions
Applicant’s election without traverse of Group II (original claims 39-43) and the single elected species of method wherein the peptide is SEQ ID NO: 1 (“DDQNPWRAY‌LDLLFP‌TD‌T‌L‌LL‌DLLW”) and the non-ocular cell is a T-cell (wherein no linker and no cargo are present) in the reply filed on 7/8/2019 was previously acknowledged.
It is the Examiner’s understanding that the originally elected species continues to read upon pending claims 39-43, and 45-46.
	Following extensive search and consideration, the originally elected species is again deemed obvious in view of the prior art as applied below.  Per MPEP §803.02, examination has not been extended to non-elected species at this time.
	Claims 48-51 remain withdrawn for reasons explicitly set forth on record (see, e.g., Action mailed 3/22/2021 at 3), which are incorporated herein.  Examiner notes that the rationale for withdrawing claims 48-51 remain undisputed on record to date.  Accordingly, 48-51 remain withdrawn as directed to non-elected species1.  
Notably, claims 48-51 were again not properly marked as “withdrawn” in the Reply filed 9/22/2021 or 7/05/2022.  Applicant is again directed to MPEP § 714 and 37 C.F.R. 1.121.  Applicant is again advised that future submissions that do not comply with MPEP § 714 and 37 C.F.R. 1.121, including 37 C.F.R. 1.121(c) and MPEP § 714(II)(C), may result in a notice of non-compliance per MPEP § 714(II)(F). 
Newly added claims 52-53 are product claims that recite a method step, namely the step of “tethering” (see, e.g., claims 52-53; see also MPEP § 2173.05(p)(II), noting that claims reciting both a product and process steps within the same render the claim indefinite; notice that “tethered” is not identified as an inherent property and lacks antecedent basis).  The originally elected species did not involve a further step of “tethering”.  Accordingly, claims 52-53 are presently withdrawn as directed to a non-elected species involving a previously unclaimed step of tethering2.
Accordingly, claims 48-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/8/2019.
In the Reply filed 9/22/2021, claims 39-43 and 45-46 were amended.  Applicant has not identified that the amendments were intended to exclude the originally elected species.  Therefore, in the absence of clarification, it is presumed that the originally elected species, previously examined, continues to fully satisfy the full scope of all amended claims as identified below.
	Claims 39-43, 45-46, and 52-53 are presently considered.

Priority
	The priority claim to US Appl. No. 62/517,830 as filed 6/9/2017 is acknowledged.

Examiner Notes
The substitute Specification filed 12/04/2020 addressing the use of the term pHLIP®3 was previously acknowledged in the Action mailed 3/22/2021.
The Petition to accept color drawings filed 12/04/2020 was granted in the Petition Decision mailed 12/10/2020, as previously acknowledged in the Action mailed 3/22/2021. 

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
As filed 7/05/2022, the pending claims were amended.  Claims 39 and 40 are representative of the pending invention:
39. (Currently Amended) A mammalian immune cell comprising an exogenous nucleic acid encoding a pH triggered peptide comprising the sequence DDQNPWRAYLDLLFPTDTLLLDLLW (SEQ ID NO:1), wherein the pH triggered peptide is trafficked to the outside of the cell where it is expressed on the exterior surface of said cell, and wherein the cell comprises at least two pH triggered peptides, and wherein one of the at least two pH triggered peptides is SEQ ID NO: 1.

40. (Currently Amended) A mammalian immune cell comprising a pH triggered peptide comprising the sequence DDQNPWRAYLDLLFPTDTLLLDLLW (SEQ ID NO: 1), wherein the pH triggered peptide is trafficked to the outside of the cell where it is expressed on the exterior surface of said cell, and wherein the cell comprises at least two pH triggered peptides, and wherein one of the at least two triggered peptides is SEQ ID NO: 1.
The applicable claim interpretation has been discussed below4. 
“Comprising” is interpreted in view of MPEP § 2111.03(I), and is understood to mean that the claim scope is open-ended and does not exclude additional components.
“Mammalian immune cell” is reasonably inferred to include at least T-cells, B-cells, neutrophils, eosinophils, basophils, lymphocytes, monocytes, dendritic cells, natural killer cells, and macrophages (see, e.g., Spec. filed 12/04/2020 at 48 at 3rd ¶; see, e.g., MPEP § 2111, § 2173.01(I)).  Accordingly, the phrase “mammalian immune cell” continues to be understood to read upon any art-recognized mammalian immune cells, including immortalized cell lines such as Jurkat cells and K562 cells.
“Exogenous nucleic acids” is not explicitly defined on record, but is interpreted literally to mean that the nucleic acid at issue must originate from outside the organism (i.e., outside the non-ocular cell).  Accordingly, art-recognized and routine recombinant protein expression methods are understood to necessarily satisfy this limitation.
A “pH triggered peptide” is understood to fully encompass any peptide that comprises SEQ ID NO: 1 as recited at instant claims 39-40.  
Amended claims 39-40 continue to recite amended “wherein” clauses, namely 
...wherein the pH triggered peptide is .... expressed on the exterior surface of said cell, and wherein the cell comprises at least two pH triggered peptides....
It is the Examiner’s understanding that Applicant has relied upon such phrases in an attempt to distinguish the instant claims relative to the prior art (see, e.g., Reply filed 9/22/2021 at 6 at 3rd to 4th ¶¶, 6 to 7 at bridging ¶, 7 at 4th to 5th full ¶¶, 7-8 at bridging ¶, 8 at 3rd full ¶).  However, these recitations are not described on record as requiring any particular structural limitations, and therefore do not appear to amount to functional limitations that meaningfully limits the genus of acceptable pH triggered peptide structures or “mammalian immune cells” to some narrower subgenus excluding Jurkat or K562 cells, or the prior art sequences.  To the contrary, instant Figure 10 reasonably informs artisans that any “cell” would accomplish the result of permitting pHLIP® peptides to be “expresse[d] . . . on the exterior surface” of a cell (see, e.g., Sub. Spec. filed 12/04/2020 at 61 at 4th full ¶, Fig. 10).  Figure 10 is reproduced, in part, below, and simply shows a generic “cell”:

    PNG
    media_image1.png
    616
    814
    media_image1.png
    Greyscale

In addition, the originally filed disclosure reasonably informs artisans that such “wherein” clauses are fully satisfied by any mammalian immune cell expression system, because in such embodiments
.....the pHLIP® peptide or a fusion protein comprising the pHLIP®peptide is trafficked to the outside of the cell where it is presented on the cell membrane....
(see, e.g., Sub. Spec. filed 12/04/2020 at 48 at last ¶, emphasis added).
Accordingly, the “wherein” clauses are reasonable understood to be fully satisfied by cellular trafficking mechanisms present in all mammalian immune cell expression systems, including Jurkat Cells, K562 cells, and T-cells.  This is reasonable because zero guidance is provided on record teaching or suggesting that such trafficking mechanisms only exist in some unspecified subset of cells, rather than all cells.  Therefore, the “wherein” clauses are not functional limitations because the phrases do not structurally or functionally limit the scope of mammalian immune cells, and this interpretation is consistent with the originally filed disclosure (see, e.g., Sub. Spec. filed 12/04/2020 at 48 at last ¶, 61 at 4th full ¶, Fig. 10).  Furthermore, the interpretation that the “wherein” clauses do not structurally or functionally limit the genus of “mammalian immune cells” is supported by the original disclosure, which broadly informs artisans that any 
...cell (a non-ocular cell, e.g., a mammalian cell such as a T-cell, B-cell, neutrophil, eosinophil, basophil, lymocyte, monocyte, dendritic cell, natural killer cell, macrophage, etc.)
could be utilized to obtain a cell wherein a pHLIP® peptide is expressed and “present on the surface of a viable cell, such as a mammalian cell” (see, e.g., Sub. Spec. filed 12/04/2020 at 48 at 2nd full ¶ to last ¶, page 50 at 1st ¶).  Accordingly, zero guidance or disclosures in the originally filed disclosure teaches or reasonably suggests that the “wherein” clauses at amended claims 39-40 are functional limitations that meaningfully limit the structures or hand-of-man steps recited therein.  Therefore the amended “wherein” clauses are not reasonably understood to be functional limitations since they are not associated with any structural limitations or defined subset of mammalian immune cells.  Therefore, each “wherein” clause is understood to be a recitation of an intended and expected result fully satisfied by the positively recited structural limitations and hand-of-man steps explicitly set forth in the body of the claims.  Specifically, the “wherein” clauses are reasonably deemed fully satisfied by any prior art recombinant expression system wherein any sequence comprising (or encoding) instant SEQ ID NO: 1 is expressed within the cell.  Therefore, such limitations are understood to be fully satisfied by any mammalian immune cell, including Jurkat or K562 cells, expressing any sequence comprising instant SEQ ID NO: 1 (see, e.g., Sub. Spec. filed 12/04/2020 at 48 at 2nd full ¶ to last ¶, page 50 at 1st ¶, Fig. 10; see also, MPEP § 2111.04(I), noting that claim scope is not limited by claim language that does not limit a claim to a particular structure). 
If Applicant disagrees with this interpretation, Applicant should identify that the “wherein” clause is a functional limitation by (1) clearly stating that it is intended to be a functional limitation, (2) by clearly identifying supporting disclosure that permits an artisan to distinguish enabled mammalian immune cells expressing sequences comprising instant SEQ ID NO: 1 from non-enabled mammalian immune cells expressing sequences comprising instant SEQ ID NO: 1.  
To date, Applicant has failed to dispute this interpretation or provide evidence that the “wherein” clause is a functional limitation corresponding to an unambiguous structure/function relationship described on record.  Therefore, in the absence of any clear disagreement with this interpretation coupled with objective supporting disclosures, the “wherein” clauses are presently understood to be fully satisfied by any prior art recombinant protein expression system using any type of mammalian immune cells, including Jurkat or K562 cells, that expresses any sequence comprising instant SEQ ID NO: 1.  
	In the Reply filed 7/02/2022, claims 39-40 were amended to recite an active method step, namely “wherein the pH triggered peptide is trafficked to the outside of the cell....”, which renders the claimed product indefinite (see, e.g. MPEP § 2173.05(p)(II), noting that claims reciting both a product and process steps within the same render the claim indefinite).  For purposes of applying the prior art, it is reasonably assumed that any products satisfying the explicitly recited structural limitations (e.g., a mammalian immune cell, expressing an exogenous polypeptide of SEQ ID NO: 1) would inherently and implicitly satisfy all mechanistic limitations describing the resulting product (see  MPEP § 2111.04(I), noting that claim scope is not limited by claim language that does not limit a claim to a particular structure).
Regarding the “wherein” clause reciting 
...and wherein the cell comprises at least two pH triggered peptides...
Such language would necessarily be fully satisfied by normal recombinant mammalian expression systems since multiple copies of a recombinantly expressed protein are produced in such expression systems.  The Examiner’s interpretation is consistent with the assumption that Applicant’s disclosure is fully enabling for all possible mammalian immune cell expression systems known in the art, rather than merely some unknown subset of such cells.  The claim does not exclude the originally elected species because the claim language does not require that the two peptides are different.
	In the Reply filed 7/02/2022, claims 39-40 were amended to recite a descriptive limitation, namely 
....wherein one of the at least two pH triggered peptides is SEQ ID NO: 1.
The originally elected species was identified as comprising a single pH triggered peptide (see, e.g., Reply filed 7/08/2019, noting a single cell type and a single pH triggered peptide was identified).  Notably, the Applicant did not elect a “grouping[] of patentably indistinct species” (i.e., obvious variants).  Accordingly, for purposes of examination, both pH triggered peptides have been understood to be identical.  However, in view of the novel limitation of claims 39-40, it is apparent that Applicant has intended to encompass the claim scope wherein two different pH triggered peptides are comprised by the cell.  This raises antecedent basis issues at dependent claims 41-42, which fail to clarify which pH triggered peptide is being referenced.  Furthermore, the scope of the claim wherein the two pH triggered peptides are not identical amounts to new matter.
	In summary, the amended claim scope is understood to continue reading upon the originally elected species of any type of “T-cell” expressing any sequence comprising instant SEQ ID NO: 1.  Therefore, the “wherein” clauses are presently understood to be fully satisfied by any prior art recombinant protein expression system using any type of mammalian immune cells, including Jurkat or K562 cells, wherein such system expresses instant SEQ ID NO: 1 (i.e., such a system would necessarily comprise exogenous DNA encoding SEQ ID NO: 1 as necessary for expression to occur).  
	Additional teachings and claim interpretations are set forth below.


New or Revised Rejections As Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 39-43 and 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended claims 39 and 40 were amended to recite:
39. (Currently Amended) A mammalian immune cell comprising an exogenous nucleic acid encoding a pH triggered peptide comprising the sequence DDQNPWRAYLDLLFPTDTLLLDLLW (SEQ ID NO:1), wherein the pH triggered peptide is trafficked to the outside of the cell where it is expressed on the exterior surface of said cell, and wherein the cell comprises at least two pH triggered peptides, and wherein one of the at least two pH triggered peptides is SEQ ID NO: 1.

40. (Currently Amended) A mammalian immune cell comprising a pH triggered peptide comprising the sequence DDQNPWRAYLDLLFPTDTLLLDLLW (SEQ ID NO: 1), wherein the pH triggered peptide is trafficked to the outside of the cell where it is expressed on the exterior surface of said cell, and wherein the cell comprises at least two pH triggered peptides, and wherein one of the at least two triggered peptides is SEQ ID NO: 1.
The phrase “is trafficked to the outside of the cell . . . .” is reasonably understood to be a method step.  This is problematic because the claim is directed to a product, not a method (see, e.g. MPEP § 2173.05(p)(II), noting that claims reciting both a product and process steps within the same render the claim indefinite).  Here, the limitation “is trafficked” is not directed to the claimed system but instead to an action pertaining to individual “pH triggered peptides”, which creates confusion as to when direct infringement occurs (e.g., does infringement occur upon creation of “a mammalian immune cell comprising an exogenous nucleic acid encoding a pH triggered peptide” of SEQ ID NO: 1, or only when a peptide “is trafficked to the outside of the cell”? Would an expression system that trafficked such peptides to internal endosomes not read upon the claims?) (see, e.g. MPEP § 2173.05(p)(II)).  Accordingly, claims 39-40 are rejected as indefinite. 
Amended claims 39 and 40 were amended to recite:
39. (Currently Amended) A mammalian immune cell comprising an exogenous nucleic acid encoding a pH triggered peptide comprising the sequence DDQNPWRAYLDLLFPTDTLLLDLLW (SEQ ID NO:1)...., and wherein the cell comprises at least two pH triggered peptides, and wherein one of the at least two pH triggered peptides is SEQ ID NO: 1.

40. (Currently Amended) A mammalian immune cell comprising a pH triggered peptide comprising the sequence DDQNPWRAYLDLLFPTDTLLLDLLW (SEQ ID NO: 1), ....and wherein the cell comprises at least two pH triggered peptides, and wherein one of the at least two triggered peptides is SEQ ID NO: 1.
Accordingly, the claims have been amended to recite the phrase “at least two pH triggered peptides, and wherein one of the at least two triggered peptides is SEQ ID NO: 1” at the final lines of claims 39 and 40.  This renders the claim scope indefinite because the metes and bounds of the second “pH triggered peptide” is unknown.  The phrase “pH triggered peptide” is a functional limitation that does not reasonably correspond to a structure/function relationship on record that reasonably informs an artisan of the metes and bounds of structures that the Applicant deems a “pH triggered peptide”. In fact, issues pertaining to such characterizations and the lack of a corresponding structure/function teachings commensurate in scope with such terminology have previously been raised on record regarding similar subject matter (see, e.g., Non-Final mailed 10/02/2019 at 10-12 regarding an improper Markush grouping; Final mailed 6/04/2020 at 13-14 addressing similar issues with the term “pHLIP® peptide”; see, e.g., Non-Final mailed 3/22/2021 at 10-12 noting that the structures constituting a “pH triggered peptide” were ambiguous), and these issues remain.  Put succinctly, “pH triggered peptide” is a description of what the Applicant hopes the peptide achieves, but fails to actually inform artisans of what structures are or are not “pH triggered peptides”. Accordingly, if the second “pH triggered peptide” is not required to comprise instant SEQ ID NO: 1, then it is completely unclear what the metes and bounds of the second “pH triggered peptide” might be.  Therefore, the metes and bounds of the claim scope are indefinite because it is unclear what does or does not constitute a “pH triggered peptide”, and therefore an artisan would not be reasonably informed how to avoid infringement (see, e.g., MPEP § 2173, § 2173.02(II)). Furthermore, close prior art exists as established in the rejection under 35 USC 103, below. 
Amended claims 39 and 40 were amended to recite:
39. (Currently Amended) A mammalian immune cell comprising an exogenous nucleic acid encoding a pH triggered peptide comprising the sequence DDQNPWRAYLDLLFPTDTLLLDLLW (SEQ ID NO:1), wherein the pH triggered peptide is trafficked to the outside of the cell where it is expressed on the exterior surface of said cell, and wherein the cell comprises at least two pH triggered peptides, and wherein one of the at least two pH triggered peptides is SEQ ID NO: 1.

40. (Currently Amended) A mammalian immune cell comprising a pH triggered peptide comprising the sequence DDQNPWRAYLDLLFPTDTLLLDLLW (SEQ ID NO: 1), wherein the pH triggered peptide is trafficked to the outside of the cell where it is expressed on the exterior surface of said cell, and wherein the cell comprises at least two pH triggered peptides, and wherein one of the at least two triggered peptides is SEQ ID NO: 1.
The claims have been amended to clarify that the “at least two pH triggered peptides” do not have to be identical.  This is problematic because it raises antecedent basis issues because it is unclear which pH triggered peptide is “trafficked to the outside of the cell, where it is expressed on the exterior surface of said cell”.  Specifically, it is unclear if this phrase is (1) limited to and applied to the sequence comprising SEQ ID NO: 1, (2) limited to and applied to the second sequence that does not necessarily comprise SEQ ID NO: 1, or (3) if it is intended to apply to both sequences.  Accordingly, the metes and bounds of the pending claim scope is ambiguous and therefore rejected as indefinite.  This is pertinent because the amended claim scope reasonably includes cells comprising a second pH triggered peptide that is not expressed, but combined with the cell in a different manner (see, e.g., Sub. Spec. filed 12/04/2020 at Table 7, noting that dozens of various pH triggered peptides are disclosed, including ones that cannot be expressed recombinantly using the systems described in the original description). 
Amended claims 39 and 40 recite the “wherein” clauses 
...wherein the pH triggered peptide is .... expressed on the exterior surface of said cell....
There currently exists a material concern regarding whether or not such “wherein” statements should be interpreted as 
(i) functional limitations effectively narrowing the scope of “mammalian immune cell[s]” capable of satisfying the amended claim scope; or 
(ii) recitations of an intended, expected, or hoped for result that is fully satisfied by any and all mammalian immune cells (see, e.g., MPEP § 2111.04(I)).   
This concern is exemplified by the Applicant’s response, wherein it is the Examiner’s understanding that Applicant is attempting to rely upon such “wherein” clauses as functional limitations that somehow excludes Jurkat and/or K562 cells (see, e.g., Reply filed 9/22/2021 at 6 at 3rd to 4th ¶¶, 6 to 7 at bridging ¶, 7 at 4th to 5th full ¶¶, 7-8 at bridging ¶, 8 at 3rd full ¶; see also Reply filed 7/05/2022 at 6, noting that Applicant fails to unambiguously identify whether such language amounts to a functional limitation or not).  However, the “wherein” clause
...wherein the pH triggered peptide is .... expressed on the exterior surface of said cell, and wherein the cell comprises at least two pH triggered peptides....
is not literally present or reasonably presented in the original disclosure as a functional limitation.  Therefore, there exists a substantial and material concern regarding the metes and bounds of the instant claims; namely it is presently ambiguous if the “wherein” clauses are functional limitations that narrow the genus of “mammalian immune cell[s]” capable of satisfying instant claims 39-40 (e.g., in a manner excluding Jurkat cells, 562 cells, and possibly an unknown number of other cells), or if the “wherein” clauses merely recite an intended or expected result that is fully satisfied by any and all mammalian immune cells (e.g., including Jurkat and 562 cells, and all others).  This ambiguity in claim scope is relevant to the instant rejection because the Courts have stated that 
“[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  
University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004).
Here, the description of the “mammalian immune cells” and “wherein” clauses is insufficient to permit an artisan from distinguishing whether or not the claimed invention encompasses expression of sequences comprising instant SEQ ID NO: 1 from Jurkat and K562 cells, or not; therefore, the inventor cannot lay claim to the subject matter.  Accordingly, the ambiguity regarding whether the “wherein” clauses functionally limit the scope of mammalian immune cells or not necessitates the instant rejection in view of the amended claims. 
Claims 41 and 42 recite and refer to “the pH triggered peptide”, but amended claim 40 now recites “two pH triggered peptides”, which do not have to be identical.  Accordingly, there is insufficient antecedent basis for the limitations at dependent claims 41 and 42. 
Dependent claims 41-43 and 45-46 depend upon an ambiguous base claim, and are therefore also indefinite.
	Regarding all issues above, it is noted that if the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 USC 112(b) is appropriate (see, e.g., Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993); see also MPEP § 2173.02(II)).  Accordingly, amended claims 39-40 are rejected as indefinite. 
For purposes of applying prior art, the claims are reasonably inferred to be rendered obvious by prior art systems of recombinantly expressing instant SEQ ID NO: 1 in any mammalian immune cell, wherein examination has only been extended to embodiments wherein both “pH triggered peptides” are identical and comprise instant SEQ ID NO: 1.  The alternative interpretation (i.e., wherein such “wherein” clauses are intended to be functional limitations limiting the scope of structures and cell types encompassed by the claim scope) has been addressed below under a new and/or revised rejection under 35 USC § 112(a).
	Accordingly, claims 39-43 and 45-46 are rejected as indefinite. 


Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-43 and 45-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.  
Claim interpretation:  For purposes of the instant rejection, it is noted that the amended “wherein” clause reciting “wherein the cell comprises at least two pH triggered peptides” has been rejected under 35 USC 112(b), above.  For the instant rejection, the phrase is interpreted literally and broadly to include any possible pH triggered peptides, including ones that may be different from one another, and that may not necessarily comprise instant SEQ ID NO: 1.
All claims depend directly or indirectly upon claim 39 or claim 40.  Therefore, claims 39-40 are representative of the pending claims scope. 
Lack of literal Support
Claims 39-40 are representative of the pending claims scope, and were amended in the Reply filed 7/05/2022.  The amended claims do not literally appear in the originally-filed disclosure.  
For example, the phrase “wherein the cell comprises at least two pH triggered peptides” is literally absent from the originally filed disclosure, and does not appear in any relevant context pertaining to the instantly disclosed invention and expression in a mammalian immune cell (see, e.g., Sub. Spec. filed 12/04/2020 at 48 at 2nd full ¶ to last ¶, page 50 at 1st ¶, Fig. 10).
As an additional example, the phrase “where one of the at least two pH triggered peptide is SEQ ID NO: 1” is literally absent from the originally filed disclosure, and does not appear in any relevant context pertaining to the instantly disclosed invention and expression in a mammalian immune cell (see, e.g., Sub. Spec. filed 12/04/2020 at 48 at 2nd full ¶ to last ¶, page 50 at 1st ¶, Fig. 10).
To date, the Applicant has failed to identify where the amended claims literally appear, as presently claimed, and using identical or synonymous terminology, in the originally filed disclosure at all, much less as an integrated whole5.  
Furthermore, dependent claims 41-43 and 45-46, as presently amended, do not literally appear in the originally filed disclosure.
Therefore, the amended claims do not literally appear in the originally filed disclosure.
Lack of Implicit or Inherent Support
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)). 
As noted above, the claims do not literally appear in the originally filed disclosure, using the same or synonymous terminology.
Zero examples of any species reduced to practice were disclosed in the originally filed disclosure.
The closest supporting disclosure (see, e.g., Sub. Spec. filed 12/04/2020 at 48 at 2nd full ¶ to page 50 at 1st ¶, Fig. 10) does not contain or disclose any guidance regarding an invention comprising mammalian immune cells that “comprise[] at least two pH triggered peptide”, wherein the two peptides may be non-identical and do not have to comprise SEQ ID NO: 1.  Zero examples of such embodiments presumably encompassed by instant claims 39-40 appear in the originally filed disclosure.  No such embodiments were reduced to practice or discussed in detail.
Examiner has been unable to find any implicit or inherent support for the genera of embodiments encompassed by amended claims 39-40.  Critically, in response to the previous rejection under 35 USC § 112(a) mailed on 3/22/2021, Applicant merely amended the claim without specifying where the resulting amended claim scope was supported in the manner required by 35 USC 112(a) (see, e.g., Reply filed 9/22/2021 at page 6 at 6th ¶ to 7 at 1st full ¶).  In the response to the previous rejection under 35 USC § 112(a) mailed on 1/05/2022, Applicant again merely amended the claim without specifying where the resulting amended claim scope was supported in the manner required by 35 USC 112(a), and alleged that the “rejection for indefiniteness should be withdrawn” (see, e.g., Reply filed 7/05/2022 at 5 at 1st ¶, 6 at § Rejection under 35 U.S.C. § 112).  
Accordingly, no specific supporting embodiments, reduction to practice, specific disclosures, etc. were identified by the Applicant corresponding to the instantly claimed genera of claims 39-40.  At best, Applicant appears to generically direct the Examiner to ¶¶[0008], [0009], [0010], [0047], [0106]-[0107], [0144], [0177]-[0181], [0201], [0209], [0227], [0244], [0266], [0302]-[0303], [0322] and Figure 10 (see, e.g., Reply filed 7/05/2022 at 5 at 1st ¶, 6 at § Rejection under 35 U.S.C. § 112; see also Reply filed 9/22/2021 at 5 at 1st full ¶; see also Reply filed 12/04/2020 at page 4 at 2nd ¶), but fails to provide any explanation how such disjointed disclosures provide written description support for the pending claim scope as an integrated whole6.  As noted above, the newly amended claims do not literally appear on record, zero examples were reduced to practice, and the closest pertinent disclosures have been evaluated but found to not support the full scope of the claimed embodiments encompassed by the amended claims (see, e.g., Sub. Spec. filed 12/04/2020 at 48 at 2nd full ¶ to page 50 at 1st ¶, Fig. 10).
Accordingly, the newly amended claim scope is not literally, inherently, or implicitly supported by the originally filed disclosure.
Additional Considerations
Claims 39-40 are presently rejected under 35 USC § 112(b). This ambiguity in claim scope is relevant to the instant rejection because the Courts have stated that “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004).    Here, it is not even clear what the metes and bounds of the claimed compound may be or what is included or excluded by the claim scope; therefore “the inventor cannot lay claim to the subject matter” because the inventor has not provided a description of the compound sufficient to permit artisans to distinguish infringing from non-infringing compounds (id.).
Amended claims 39-40 now appear to recite and refer to the ambiguous genus of a “pH triggered peptide” that does not have to comprise instant SEQ ID NO: 1.  This is pertinent because it is prima facie unclear what does nor does not constitute a “pH triggered peptide” in view of the originally filed disclosure, which lacks a clear, unambiguous structure/function relationship that meaningfully identifies a single, common structural similarity necessary to deem a peptide a “pH triggered peptide”.  In the absence of such guidance, the metes and bounds of what does or does not constitute a “pH triggered peptide” is unknown. Such issues were previously identified on record regarding similar ambiguous language (see, e.g., Non-Final mailed 10/02/2019 at 10-12 regarding an improper Markush grouping; Final mailed 6/04/2020 at 13-14 addressing similar issues with the term “pHLIP® peptide”; see, e.g., Non-Final mailed 3/22/2021 at 10-12 noting that the structures constituting a “pH triggered peptide” were ambiguous), and these issues remain.  Put succinctly, “pH triggered peptide” is a description of what the Applicant hopes the peptide achieves, but the recitation of a desired function, without more, fails to actually inform artisans of what structures are or are not “pH triggered peptides”.  This ambiguity in claim scope is relevant to the instant rejection because the Courts have stated that “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004).     Accordingly, in the absence of guidance regarding the claimed invention and an unambiguous structure/function relationship, the claimed invention does not satisfy the requirements of 35 USC §112(a).
	It is noted that no structure/function relationships for limitations found at claims 41-42 even appear on record.  Likewise, no structure/function relationship is disclosed for the non-original limitation at claims 39-40 regarding “on the exterior surface of said cell”.  Rather, at best, these “wherein” clauses appear to reflect hoped-for and desired results, but the Application provides zero explanation or guidance reasonably informing artisans of exactly what structures are required and necessary to actually satisfy such claim limitations.  In the absence of clear guidance regarding what structures are capable of satisfying such limitations, the Examiner has assumed that the originally elected species necessarily satisfies the limitations.
In addition, Examiner notes that Applicant appears to rely upon the “wherein” clause stating “wherein the pH triggered peptide is expressed on the exterior surface of said cell” to be a functional limitation that is not inherently or necessarily satisfied by Jurkat or and K562 cells.  Specifically, in the Reply filed 9/22/2021, it is the Examiner’s understanding that Applicant is attempting to rely upon the “wherein” clause to distinguish the claimed invention over the teachings of the prior art by attempting to utilize the “wherein” clause as a functional limitation that excludes recombinant expression systems using Jurkat and K562 cells (see, e.g., Reply filed 9/22/2021 at 7 at penultimate ¶ to 8 at final ¶).  Examiner notes that there currently exists zero supporting disclosure for interpreting the “wherein” clause at amended claims 39-40 in a manner that would reasonably exclude Jurkat or K562 cells, which would be presumed to fully and necessarily satisfy all limitations regarding expression on the exterior surface as presently claimed.  Rather, such statement, at best, is only supported if interpreted as a recitation of an intended or expected result satisfied by any mammalian immune cell usable for recombinant protein expression absent clear evidence to the contrary.  Accordingly, Applicant’s attempt to reply upon such statements as functional limitations that meaningfully exclude Jurkat or K562 expression systems is unsupported by the originally filed disclosure and raise material issues under 35 UC §112(a).
MPEP § 2163.05(II) notes that changes involving subgeneric terminology may not be acceptable (see In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972), noting that "[w]hatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a [single] species upon which it reads" (emphasis added)).  Here, the presently claimed invention is a subgenus of the originally claimed genus, but no reduction to practice appears on record for any species within the subgenera of instant claims 39-43 or 45-46.  Because zero species within the scope of instant claims 39-43 or 45-46 were literally, implicitly, or inherently disclosed or otherwise reduced to practice, the present claims recite a subgenus but fails to disclose even a single “species upon which it reads”; therefore “it cannot be said that such a subgenus is necessarily described” by the instant disclosure (see id.).
	Accordingly, the newly amended claim scope is not literally, inherently or implicitly supported by the originally filed disclosure, and it is unclear what the metes and bounds of the claimed invention may even be, or exactly what structures are required to satisfy the “wherein” clauses in view of Applicant’s arguments that reasonable suggest they are intended to be functional limitations.
In the absence of any guidance or additional disclosure, an artisan would not reasonably conclude Applicant had possession of the instantly claimed genus of “mammalian immune cells”.
Conclusion
The instantly amended claims recite and encompass embodiments and claim scope that was not literally, implicitly, or inherently described in the originally filed disclosure.  Although the originally-filed disclosure may render the instant claims obvious, “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).
Accordingly, claims 39-43 and 45-46 are rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 39-43 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/069607A1 (May 6, 2016; Altomore et al; cited in previous action) in view of Weerakkody (Family of pH (low) insertion peptides for tumor targeting, PNAS, vol. 110(15):5834-5839 (April 9, 2013); hereafter “Weerakkody”; cited in previous action), Raup et al. (Biotechnology Reports, vol. 11:53-61 (online June 16, 2016); hereafter “Raup”; cited in previous action), Huan et al. (Stable gene transfer and expression in human primary T cells by the Sleeping Beauty transposon system, Blood, vol. 107(2):483-491 (Jan. 2006); hereafter “Huan”; cited in previous action), and further in view of Yan et al. ([Cloning of human RHD gene and its expression in K562 cells], Article in Chinese, Zhongguo Shi Yan Xue Ye Xue Za Zhi, vol. 13(3):492-5 (Jun 2005), Abstract Only; hereafter “Yan”; cited in previous action).
Claim interpretation: The applicable claim interpretation has been set forth above in the section entitled “Claim Interpretation”, which is incorporated herein. For purposes of the instant rejection, it is reasonably understood that any mammalian immune cell expressing a sequence comprising instant SEQ ID NO: 1 necessarily satisfies all “wherein” statements set forth at claims 39-42.  The basis for this interpretation is set forth above in the claim interpretation section, and that explanation is incorporated herein. If this is incorrect, Applicant should identify that the full scope of instant claim 1 is not enabled for all mammalian immune cells; however, such admission may necessitate additional rejections.
Regarding instant claims 39-43 and 45-46, WO’607 teaches and discloses methods for treating cancer (see, e.g., WO’607 at abs, claim 1; see also id. at Fig. 1), wherein WO’607 identifies that one component of the disclosed methodology is a “stimulatory peptide” that may be “coupled to a membrane-inserting peptide” (see, e.g., WO’607 at claims 3, 19, 21, 28, and 30).  The “membrane-inserting peptide” is understood to include pHLIP® peptides (see, e.g., WO’607 at claims 3, 5-6, 19, 21-22, 28, and 30-31).  WO’607 identifies that the “stimulatory peptide[] coupled to a membrane-inserting peptide” may be a fusion protein encoded by recombinant DNA (see, e.g., WO’607 at claims 5, 21, and 30), and WO’607 generally identifies that such proteins may be produced using cDNA vectors, expression plasmids, and generally any expression system in the art using “bacterial (E. coli, insect, or mammalian cells” (see, e.g., WO’607 at 13 at lines 15-26).  Accordingly, WO’607 provides guidance and motivation reasonably directing artisans to make and recombinantly produce “stimulatory peptides coupled to a membrane-inserting peptide” (see, e.g., WO’607 at claims 5, 21, and 30), wherein the “membrane-inserting peptide” may be a pHLIP® peptides (see, e.g., WO’607 at claims 3, 5-6, 19, 21-22, 28, and 30-31), and wherein the recombinant expression system may include expression in “mammalian cells” (see, e.g., WO’607 at 13 at lines 15-26).  The benefits of utilizing such pHLIP® peptides were known in the prior art: WO’607 explicitly discusses multiple membrane-inserting peptides, but notes that “[d]epending on the use of the membrane self-inserting peptide conjugate, certain membrane self-inserting peptides can be better choices than others” (see, e.g., WO’607 at 12 at lines 5-33).  Specifically, WO’607 informs artisans that pHLIP® peptides are suitable for in vivo uses because pHLIP® peptides would “prevent[] unwanted insertion into random cells” (see, e.g., WO’607 at 12 at lines 5-21).  Therefore, WO’607 provides guidance and motivation directing artisans to produce and utilize fusion proteins comprising “pHLIP®” peptide.  In summary, WO’607 reasonably informs and motivates artisans to produce pHLIP®-comprising fusion peptides using mammalian expression systems. 
	The prior art of WO’607 differs from the instant claims as follows: Although WO’607 provides guidance and motivation to produce pHLIP®-comprising fusion proteins in mammalian cell line expression systems, WO’607 does not specifically teach or exemplify (i) the usage of the specific pHLIP® of instant SEQ ID NO: 1, or the specific usage of (ii) a “mammalian immune cell” as presently required at instant claims 39-40.
SEQ ID NO: 1 is a Prior Art Element
	Regarding instant claims 39-42 and instant SEQ ID NO: 1, Weerakkody is cited herein to establish that pHLIP® sequences were known in the prior art (see, e.g., Weerakkody at title, abs, passim).  More specifically, Weerakkody teaches and discloses the pHLIP® of Var3, which comprises instant SEQ ID NO: 1 (compare Weerakkody at 5834 at col II at § “Design of pHLIP® Variants” and “Var3” with instant SEQ ID NO: 1, showing 100% sequence identity).  Therefore, instant SEQ ID NO: 1 is not a point of novelty and was a prior-art pHLIP® sequence. Regarding the selection of the pHLIP® of Var3, Weerakkody not only identifies that “Var3” is a prior art-recognized pHLIP® (see, e.g., Weerakkody at 5834 at col II at § “Design of pHLIP® Variants”), but also exemplifies Var3 relative to other pHLIP® peptides (see, e.g., Weerakkody at 5837 at col 1 at final ¶ to 5837 at col I at 1st full ¶, Fig. 5 on 5837, exemplifying Var3 and Var7, and showing Var3 is superior in HeLa-GFP tumors).  Accordingly, from among the pHLIP® peptides disclosed, an artisan would be directed to the narrow subgenus of Var3 and Var7 in view of WO’607, and more specifically to Var3.  In summary, instant SEQ ID NO: 1 is not a point of novelty, and an artisan reviewing the prior art would be reasonably motivated to select known pHLIP® peptides (see, e.g., MPEP § 2144.06(II)), and would be motivated to specifically select the pHLIP® of “Var3” in view of the prior art.
Mammalian Immune Cell Expression Systems Are Prior Art Elements
	Regarding claims 39-40 and a “mammalian immune cell”, general methodologies for cloning and expressing exogenous proteins in mammalian cells, including immune cells, was well-within the ordinary skill in the art.  Raup, Huang, and Yan are each cited herein to establish the ordinary level of skill in the gene expression and engineering arts as it pertains to immune cells such as K562 cells and T-cells.  Regarding expression of exogenous proteins from T cells, Raup is cited herein to establish that methods of genetically modifying Jurkat cells to express exogenous proteins was known in the prior art (see, e.g., Raup at abs), and Jurkat cells are T-cells (see, e.g., Raup at 54 at col II at § 2.5).  Accordingly, the general expression of exogenous proteins from Jurkat cells (i.e., immortalized T-cells), wherein the cells comprise exogenous nucleic acids encoding a protein of interest (see, e.g., Raup at abs, 55 at col I at § 2.6 “Plasmids”, col I-II at § “Transfection”), and express that protein of interest (id.), was known in the art, and therefore is not a point of novelty.  Regarding the expression of exogenous proteins from immune cells, including primary T cells, Huang identifies transponson systems permitting the stable integration of expressed proteins in primary T cells (see, e.g., Huang at title, abs).  Accordingly, the integration and expression of exogenous genes into primary T-cells was known in the art.  Regarding the expression of exogenous proteins from immune cells, such as K562 cells, Yan is cited herein to establish that the general cloning and expression of transduced K562 cells to generate K562 cells that express exogenous proteins at the membrane surface were known in the prior art (see, e.g., Yan at title, abs).  Accordingly, the cloning and expression of exogenous proteins in K562 cells was known in the art and not a point of novelty.  In summary, the selection of any mammalian expression system known in the prior art (including “non-ocular mammalian immune cells” such as K562 cells and T-cells) was enabled and would be expected to provide an equivalent function, namely the predicted and expected production of an exogenous protein sequence such as the pHLIP®-comprising fusion peptides of the primary reference.
Regarding the “wherein” clauses at claims 39-42, claims 39-40 recite the phrase “wherein the pH triggered peptide is ... expressed on the exterior surface of said cell...”; amended claim 41 recites the phrase “wherein the a pH triggered peptide is located outside the lipid bilayer of the cell membrane of said cell”; and amended claim 42 recites the phrase “wherein at least 85% of the pH triggered peptide is presented on the exterior of said cell”.  Each of these “wherein” clauses is understood to be a recitation of an intended and expected result fully satisfied by all compositions that satisfy the positively recited structures of claims 39-40, namely any “mammalian immune cells” that expresses any peptide comprising instant SEQ ID NO: 1.  This is reasonable because the originally filed disclosure fails to identify any additional essential structures required to satisfy these “wherein” clauses, no structure/function relationship is discussed in relation with such clauses, and therefore these clauses are reasonably inferred to be necessarily satisfied by any “mammalian immune cell” expression system that expresses any peptide comprising SEQ ID NO: 1 (see also, MPEP § 2111.04(I), noting that claim scope is not limited by claim language that does not limit a claim to a particular structure).  Accordingly, the “wherein” clauses of instant claims 39-42 are reasonably inferred to be fully satisfied by the prior art systems of WO’607 when the Var3 pHLIP® peptide of Weerakkody is expressed in K562 cells, T-cells, or any other “non-ocular” mammalian immune cell expression system known in the prior art and suitable for producing recombinant proteins.  This is reasonable, because it is presumed that the originally elected species reads upon instant claims 39-42, and no additional structures other than SEQ ID NO: 1 was identified in the originally elected species.  Accordingly, sequences comprising SEQ ID NO: 1 are presumed fully enabled in the absence of arguments or evidence to the contrary; and therefore such limitations would necessarily be satisfied by Var3 as taught by Weerakkody.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons:  First, the claimed invention is the combination of prior art elements (i.e., the known pHLIP® peptide of Var3 and the known mammalian expression systems of Jurkat Cells, K562 cells, and/or T-cells) according to the known methods of WO’607 to predictably yield and obtain a mammalian expression system suitable for producing pHLIP®-comprising fusion peptides usable in the cancer treatment methodologies of WO’607 (see, e.g., MPEP § 2143(I)(A), (G)).  Furthermore, each prior art element merely performs its art-recognized function in combination.  Second, the claimed invention is the simple substitution of a known pHLIP® sequence (Var3) in place of the exogenous proteins taught by anyone of the references of Raup, Huang, or Yan exactly as suggested by the primary reference, to predictably and expectedly yield a mammalian expression system capable of producing for producing pHLIP®-comprising fusion peptides usable in the cancer treatment methodologies of WO’607 (see, e.g., MPEP § 2143(I)(B), (G)).  Furthermore, each prior art element merely performs its art-recognized function in combination.  
Furthermore, it is well-within the ordinary skill in the art to express a known protein sequence in a known mammalian cell line using routine techniques in the prior art.
Accordingly, claims 39-43 and 45-46 are rejected.




Response to Arguments
Applicant's arguments filed 7/05/2022 have been fully considered but they are not persuasive. Notably, multiple arguments raised by the Applicant have been rendered moot in view of the revised or new rejections set forth above.  Applicable arguments are addressed below.
The rejection under 35 USC 103 has been maintained as revised above, wherein all revisions were necessitated by Applicant’s amendments. The rejection was traversed by the Applicant at pages 6-9 of the Reply (see, e.g., Reply filed 7/05/2022 at pages 6-9; see also Reply filed 9/22/2021 at 7-9), and those arguments are addressed below.  
Examiner notes that the previous replies of record remain pertinent to the instant arguments raised by Applicant because multiple arguments appear to have previously been presented, fully considered, and not found persuasive for reasons set forth in previous actions.  Accordingly, the Examiner’s prior response(s) remains pertinent and is therefore fully incorporated into the instant response.  The repeated arguments remain non-persuasive for reasons of record.
Indefiniteness
It is the Examiner’s understanding that Applicant (i) acknowledges the rejection and issues raised under 35 USC § 112(b), (ii) “disagrees” with the Examiner, but (iii) amends the claims (see, e.g., Reply filed 7/05/2022 at 6 at § “Rejection under 35 U.S.C. § 112 - Indefiniteness”).  Critically, Applicant fails to address the merits of the rejections or provide any explanation explaining how such amendments address the issues of indefiniteness identified by the Examiner.  Accordingly, the amendments alone do not address the merits of the rejections but instead raise additional issues under 35 USC 112(b) as set forth above.  Accordingly, the amendments are insufficient to render the claim scope definite as explained in the rejections set forth above.
New Matter
It is the Examiner’s understanding that Applicant (i) acknowledges the rejection and issues raised under 35 USC § 112(a), (ii) “disagrees” with the Examiner, and (iii) directs the Examiner to “Support for a composition comprising at least two pH triggered peptides” in the Specification at ¶¶[0010], [0144], [0209], [0266], and [0322] (see, e.g., Reply filed 7/05/2022 at 6 at § “Rejection under 35 U.S.C. § 112 - New Matter”).  First, a “composition” per se is not claimed and therefore support for an unclaimed invention is neither disputed nor dispositive of the instant invention, which is a “mammalian immune cell” as recited at instant claim 39-40 (see, e.g., instant claim 39-40).  Second, the instant Specification lacks bracketed paragraphs, and therefore it is reasonably understood that Applicant is referring to the PG Publication US20180369425A1. Third, upon review of each paragraph, zero support for a mammalian immune cell expression system expressing two different “pH triggered peptides” has been found.  Applicant fails to explain or elaborate how the cited portions satisfy the pending claim scope with respect to the claimed invention commensurate in scope with the requirements of 35 USC § 112(a).  Although the originally-filed disclosure may render the instant claims obvious, “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).  In sum, citations to unclaimed concepts and piecemeal limitations are not equivalent to the disclosure or possession of the instantly claimed invention as an integrated whole7.  Here, zero support for mammalian immune cell expression systems expressing two different “pH triggered peptides” has been identified on record to date, and therefore the rejection is maintained as revised above and all revisions were necessitated by Applicant amendment. 
Obviousness
It is the Examiner’s understanding that Applicant (i) acknowledges the rejection and issues raised under 35 USC § 103, (ii) disagrees with the Examiner, and (iii) traverses the rejection for reasons set forth at pages 7-9 of the Reply (see, e.g., Reply file 7/05/2022 at 6 at § “Rejection under 35 U.S.C. § 103 - Obviousness”).  These arguments have been fully considered but not found persuasive for reasons of record and for the reasons set forth below.
It is the Examiner’s understanding that Applicant is alleging that WO’607 alone does not render the claimed invention obvious (see, e.g., Reply filed 7/05/2022 at 7 at final three ¶¶, 8 at 1st partial ¶), that Weerakkody alone (or in combination only with WO’607) does not render the claimed invention obvious (see, e.g., Reply filed 7/05/2022 at 8 at 1st full ¶); and that Raup alone does not render the claimed invention obvious (see, e.g., Reply filed 7/05/2022 at 8 at 3rd and 4th full ¶¶).  Similar arguments were previously raised (see, e.g., Reply filed 9/22/2021 at 7 at 4th to 5th ¶¶, addressing WO’607 alone; id. at pages 7-8 at bridging ¶, addressing Weerakkody alone; id. at 8 at 2nd to 4th ¶¶, discussing Raup alone) and not found persuasive for reasons of record (see, e.g., Final mailed 1/05/2022 at 27-28), which remain pertinent and are summarized again below.  First, the instant rejection is based upon a combination of references rather than a single reference, and therefore arguments alleging that a lone reference does not render the claimed invention obvious is moot because it is neither disputed nor dispositive of the instant rejection. Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Second, such arguments against individual references (see, e.g., Reply filed 7/05/2022 at 7 at final three ¶¶, 8 at 1st partial ¶ to 4th full ¶¶) fail to address the merits of the rejection based upon the combined teachings of the prior art references, explicitly identified by the Examiner in the rejection, and fail to address the rationales relied upon by the Examiner (see, e.g., MPEP § 2143(I)(A), (B), (G)).  Third, such arguments fail to directly address or dispute the Examiner’s findings of fact or conclusions based upon the combination of references and ordinary level of skill in the recombinant protein expression system arts. Specifically, Applicant does not explicitly dispute that WO’607 informs artisans that pHLIP® peptides could be encoded by recombinant DNA and expressed in mammalian cells (see, e.g., WO’607 at 13 at lines 15-26. at claims 5, 21, and 30; see also id. at claims 3, 5-6, 19, 21-22, 28, and 30-31, noting that the “membrane-inserting peptide” may comprise pHLIP® peptides); that instant SEQ ID NO: 1 is a prior art element explicitly taught and identified by Weerakkody (see, e.g., Weerakkody at 5834 at col II at § “Design of pHLIP® Variants” and “Var3”; 5837 at col 1 at final ¶ to 5837 at col I at 1st full ¶, Fig. 5 on 5837, exemplifying Var3 and Var7, and showing Var3 is superior in HeLa-GFP tumors); and that methods of genetically modifying Jurkat cells to express exogenous proteins was known in the prior art (see, e.g., Raup at abs), and Jurkat cells are T-cells (see, e.g., Raup at abs, 54 at col II at § 2.5, 55 at col I at § 2.6 “Plasmids”, col I-II at § “Transfection”).  In sum, arguments that fail to address the combined teachings of the prior art references and the level of ordinary skill in the art are not persuasive because they fail to address the rejection at issue in the instant application. 
It is the Examiner’s understanding that the Applicant fails to specifically address or dispute any teachings of Huang or Yan relied upon by the Examiner to support a determination of obviousness under MPEP § 2143(I)(A), (B), (G).  Therefore, it is undisputed in view of Huang, that the prior art taught and disclosed methods for the expression of exogenous polypeptides in primary T cells (see, e.g., Huang at title, abs).  Similarly, it is undisputed in view of Yan, that the prior art taught and disclosed methods establishing that the general cloning and expression of transduced K562 cells to generate K562 cells that express exogenous proteins at the membrane surface were known in the prior art (see, e.g., Yan at title, abs).  Accordingly, it is undisputed that Yan teaches that expression of exogenous proteins in K562 cells at the membrane surface was known in the art and not a point of novelty.
If Applicant means to suggest or allege that any reference utilized is non-analogous art (see, e.g., Reply filed 7/05/2022 at 7 at final three ¶¶, 8 at 1st partial ¶), Examiner notes that each reference pertains to mammalian expression systems or pHLIP® peptides (i.e., “pH triggered peptides”) and therefore such references are clearly analogous because they pertain to “reasonably pertinent” facts, methods, and structures pertaining to the instant field of endeavor (see, e.g., MPEP § 2141.01(a)). 
Applicant fails to address the merits of the obviousness rejections in view of the rationales relied upon by the Examiner (see, e.g., MPEP § 2143(I)(A), (B), (G)).  It is presently undisputed that (i) pHLIP® peptides are prior art elements, (ii) that protein expression systems utilizing mammalian immune cells are prior art elements, and (iii) that WO’607 informs artisans that pHLIP® peptides could be encoded by recombinant DNA and expressed in mammalian cells (see, e.g., WO’607 at 13 at lines 15-26. at claims 5, 21, and 30; see also id. at claims 3, 5-6, 19, 21-22, 28, and 30-31, noting that the “membrane-inserting peptide” may comprise pHLIP® peptides).  Accordingly, it is the Examiner’s position that the claimed invention is obvious because it is a known protein expressed in a known protein expression system, which merely yields a predicted and expected result, namely the expression of the known protein.
It is the Examiner’s understanding that Applicant is alleging that there is “no motivation to combine these two references” (referring to Raup and Weerakkody) (see, e.g., Reply filed 7/05/2022 at 8-9 at bridging ¶, beginning with “The only”; see also Reply filed 9/22/2021 at 8 at 4th ¶, beginning with “The only”).  First, zero rejections on record currently exist based upon Raup and Weerakkody alone, but rather the rejection of record is based upon the combined teachings of WO’607, Weerakkody, Raup, Huang, and Yan.  Therefore, arguments directed to non-existent rejections are moot.  Second, assuming arguendo that Applicant meant to refer to the rejection of record (see id.), in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the rejection is based upon three independent and exemplary rationales for supporting a determination of obviousness as set forth in the MPEP, namely MPEP § 2143(I)(A), (B), (G).  In brief, the Examiner’s position is that the invention is merely the expression of a known protein (Var3) in a known recombinant protein expression system (Jurkat, T-cells, or K562 cells), which merely yields the predicted and expected result, namely a cell containing expressed copies of the known protein exactly as expected and predicted.  Critically, Applicant fails to dispute or traverse the basic facts supporting these rationales as discussed in the preceding paragraphs above.  Accordingly, such arguments are not persuasive because clear rationales for supporting a determination of obviousness under MPEP § 2143(I)(A), (B), (G) have been placed on record.  Furthermore, even assuming arguendo that Applicant established that MPEP § 2143(I)(G) was inapplicable (e.g., teaching, suggestion, motivation), the rejection would be maintained under either MPEP § 2143(I)(A), MPEP § 2143(I)(B), or both.  In sum, such arguments have been fully considered but not found persuasive for the reasons described above.
It is the Examiner’s understanding that Applicant is arguing that an artisan would not understand that a polypeptide disclosed by Weerakkody could be expressed in a cell system described by Raup (see, e.g., Reply filed 7/05/2022 at 8-9 at bridging ¶).  This is not persuasive because the prior art is applicable for all that it teaches, including nonpreferred embodiments and broad disclosures (see, e.g., MPEP § 2123(I)-(II)), and the Examiner is permitted to consider the ordinary level of skill in the art (see, e.g., MPEP § 2141.03(I), noting that the "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art").  Specifically, "[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton" (see, e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007)) and "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle" (see, e.g., id. at 420, 82 USPQ2d 1397). Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ" (see, e.g., id. at 418, 82 USPQ2d at 1396).  Accordingly, the references pertaining to known mammalian immune cell expression systems are not reasonably limited to the exact proteins reduced to practice in each document, but rather one of ordinary skill in the art would reasonably appreciate that the disclosures more broadly identified a proof of principle applicable to any exogenous proteins.  Therefore, as noted in the 35 USC 103 rejection, it is well-within the ordinary skill in the art to express a known protein sequence in a known mammalian cell line using routine techniques in the prior art, because such combinations yield nothing more than predicted and expected results, namely the production of an exogenous protein.  Here, the exogenous protein is a prior art fusion protein construct comprising a pHLIP®.  Accordingly, such arguments alleging a lack of motivation to combine are not persuasive and fail to address the merits of the rejection.
It is the Examiner’s understanding that Applicant is alleging that “[t]he proteins/peptides described in the Weerakkody reference would not function for the intended purpose of the Raup reference” (see, e.g., Reply filed 7/05/2022 at 8-9 at bridging ¶, beginning with “The only”; see also Reply filed 9/22/2021 at 8 at 4th ¶, beginning with “The only”).  Examiner directs Applicant to the MPEP, noting that the prior art is presumed enabling and that the Examiner is permitted to rely upon such references for all that it would have reasonably suggested to one having ordinary skill in the art (see, e.g., MPEP §§ 2123(I)-(II), 2121(I)).  Here, the Examiner is permitted to rely upon references pertaining to polypeptide expression systems for the general teachings regarding the expression of any and all proteins in such cell lines, including the polypeptides taught by WO’607 and Weerakkody.  The mere fact that other proteins were exemplified would not reasonably convince one of ordinary skill in the art that such systems were limited to only the exact proteins exemplified (see, e.g., MPEP §§ 2123(I)-(II), 2121(I)).  Rather, such disclosures would inform artisans that such systems were available for use in the expression of other polypeptides (see id).  If Applicant means to allege that such systems were non-enabling, then the burden of rebutting the presumption of operability is on the Applicant (see, e.g., MPEP § 2121(I)) and no such data has been placed on record.  If Applicant merely means that SEQ ID NO: 1 does not fluoresce, this is not dispositive of non-obviousness because instant claims 39-40 “comprise” all proteins comprising SEQ ID NO: 1, including proteins that further comprise fluorescent polypeptide labels (e.g., YFP, RFP, etc).  If Applicant means to suggest that such references “teach away”, it is noted that neither reference “teaches away” from, criticizes, discredits, or otherwise discourages the solution claimed (see, e.g., MPEP § 2141.02(VI)).  Accordingly, such conclusory statements are unsupported by objective evidence; and it is undisputed that SEQ ID NO: 1 is a prior art element.
Examiner notes that point of novelty has been identified on record reasonably identifying any required limitation of the invention that was not known in the prior art (i.e., SEQ ID NO: 1 is a prior art element, methods of expressing proteins in mammalian immune cells is prior art). No unpredicted or unexpected results have been identified, but only the expected result of a protein expression system expressing a known protein.  Examiner notes that no unexpected results have been placed on record to date commensurate in scope with the requirements of MPEP 716.02.
In sum, the rejection is maintained because Applicant fails to address the merits of the rejection in view of the combination of references relied upon by the Examiner (see, e.g., MPEP § 2143(I)(A), (B), (G).  Accordingly, it is the Examiner’s position that the claimed invention is obvious because it reasonably appears to be directed to (or encompass) a known protein expression system (e.g., Jurkat cells), used to recombinantly express a known peptide (e.g., instant SEQ ID NO: 1), which merely yields a predicted and expected result, namely the expression of the known protein.
Conclusion
	Therefore, the Applicant’s arguments have been fully considered, but are not persuasive for at least the reasons discussed above.  Accordingly, the rejections are maintained as revised above, and all revisions were necessitated by Applicant amendment.

Conclusion
	No claims are allowed. 

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that claim 49, if examined, would be rejected under 35 USC 112(d), because it does not reasonably appear to conform to the limitations of amended claim 1, by requiring the presence of SEQ ID NO: 1.  If it did read upon SEQ ID NO: 1, it would be rejected for reasons of record applicable to instant SEQ ID NO: 1.
        2 If claims 52-53 are amended and clarified to establish that “tethered” refers only to an inherent property of the elected species (i.e., claims 52-53 are intended to merely positively recite an intended and expected result fully satisfied by the originally elected species), then claims 52-53 would be rejoined and rejected for reasons of record as applied to the elected species.  
        3 Serial Number 77658917, Registration Number 3944903.
        4 It is noted that instant SEQ ID NO: 1 comprises >85% sequence identity with HSPC053 (see, e.g., HSPC053 [Homo sapiens], GenBank: AAF29025.1, NCBI.NLM.NIH.GOV, 1 page, also available at https://www.ncbi.nlm.nih.gov/protein/AAF29025.1 (last visited 3/15/2021); hereafter “HSPC053”; cited in previous action; at positions 139-142, showing 7/8 matches or >85% identity).
        5 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        6 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        7 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.